Exhibit 10.4

 

CARDINAL BANK

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 

Insurer: Hartford Life Insurance Group

 

Policy Number:  VG128 (Certificate No. VG128 00002)

 

Initial Face Amount of Policy:  $5,969,919.00

 

Death Benefit of the Policy:   $5,969,919.00

 

This Split Dollar Life Insurance Agreement (“Agreement”) is made and entered
into by and between Cardinal Bank (the “Company”) and Bernard H. Clineburg (the
“Insured”).

 

RECITALS

 

The purpose of this Agreement is for the Company to assist the Insured, a key
employee of the Company, in establishing a temporary life insurance program
until the Company has merged with United Bankshares, Inc. pursuant to a certain
Agreement of Merger dated August 17, 2016 in order to encourage the Insured to
remain employed with the Company during said period. The Company has previously
purchased the insurance policy (“Policy”) referenced above on the life of the
Insured. The respective rights and duties of the Company and the Insured in the
Policy under this Agreement shall be pursuant to the terms set forth below.

 

DEFINITIONS

 

Cash Value as used in this Agreement shall mean the Cash Surrender Value as that
term is defined in the Policy contract.

 

Change of Control as used in this Agreement shall mean an occurrence whereby
(1) any person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, becomes the owner or beneficial owner of
Company securities having 40% or more of the combined voting power of the then
outstanding Company securities that may be cast for the election of the
Company’s directors other than a result of an issuance of securities initiated
by the Company, or open market purchases approved by the Company Board, as long
as the majority of the Company Board approving the purchases is a majority at
the time the purchases are made; or (2) as the direct or indirect result of, or
in connection with, a tender or exchange offer, a merger or other business
combination, a sale of assets, a contested election of directors, or any
combination of these events, the persons who were directors of the Company
Board, or any successor’s board, within two years of the last of such
transactions. For purposes of this Agreement, a Change of Control will occur on
the date on which an event described in (1) or (2) occurs. If a Change of
Control occurs on account of a series of transactions or events, the Change of
Control will occur on the date of the last of such transactions or events.

 

--------------------------------------------------------------------------------


 

Death Proceeds as used in this Agreement shall mean the Face Amount minus the
Company’s interest in the Policy’s death proceeds, which is the greater of
premiums paid or the Cash Value.

 

Person as used in this Agreement shall mean any individual, entity or group
(within the meaning of Section 13(d)(3) of the Exchange Act, other than any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliated company, and “beneficial ownership” has the meaning given the
term in Rule 13d-3 under the Exchange Act.

 

Premium as used in this Agreement shall mean that planned periodic premium
selected by the parties subject to the Insurer’s minimum premium requirements.

 

I.                                        POLICY TITLE AND OWNERSHIP

 

Title and ownership of the Policy shall reside in the Company for its use and
for the use of the Insured, all in accordance with this Agreement. The Company
alone may, to the extent of its interest, exercise the right to borrow upon or
withdraw the policy Cash Value, and select settlement and dividend options. All
such rights may be exercised by the Company without the Insured’s consent. The
Company shall maintain possession of the Policy. During the term of this
Agreement, the Company shall not surrender the Policy.

 

II.                                   BENEFICIARY DESIGNATION RIGHTS

 

Until the earlier of: (1) a Change of Control resulting from the Company’s
merger with United Bankshares, Inc., (2) the abandonment of the Company’s merger
with United Bankshares, Inc., or (3) the termination of the Insured’s employment
for any reason, the Insured (or his assignee) shall have the right and power to
designate a beneficiary or beneficiaries to receive the Insured’s share of the
proceeds payable upon the death of the Insured, and to elect and change a
payment option for such beneficiary, subject to any right or interest the
Company may have in such proceeds as provided in this Agreement. Upon (1) a
Change of Control resulting from the Company’s merger with United
Bankshares, Inc., (2) the abandonment of the Company’s merger with United
Bankshares, Inc., or (3) the termination of Insured’s employment for any reason,
this Agreement shall automatically terminate, the Insured’s right and power to
designate a beneficiary shall immediately cease, and the entire proceeds payable
upon the death of the Insured shall be thereafter paid to the Company or its
designated beneficiary.

 

III.                              PREMIUM PAYMENT METHOD

 

The premiums shall be paid by the Company on each premium due date until the
earlier of: (1) a Change in Control resulting from the Company’s merger with
United Bankshares, Inc., (2) the abandonment of the Company’s merger with United
Bankshares, Inc., or (3) the termination of the Insured’s employment for any
reason. During such time, any dividends on the Policy shall be applied as
elected by the Company. This Agreement shall immediately terminate upon the
occurrence of any of the events described in (1), (2) or (3) above.

 

--------------------------------------------------------------------------------


 

IV.                               TAXABLE BENEFIT

 

Each year during this Agreement the Insured will recognize a taxable benefit
equal to the assumed cost of insurance as required by the Internal Revenue
Service. The Company (or its administrator) will report to the Insured the
amount of imputed income each year on Form W-2 for executives or its equivalent.

 

V.                                    PAYMENT OF DEATH PROCEEDS OF POLICY

 

In the event of the Insured’s death prior to: (1) a Change of Control as a
result of the Company’s merger with United Bankshares, Inc., (2) the abandonment
of the Company’s merger with United Bankshares, Inc., or (3) the termination of
the Insured’s employment for any reason, the Death Proceeds of the Policy shall
be payable as follows:

 

A.                                    The Company shall be entitled to an amount
equal to the greater of: (1) the cumulative premiums paid by the Company as of
the date of death, or (2) the Policy’s Cash Value determined as of the date to
which premiums are paid, less any indebtedness, and interest on such
indebtedness determined as of the date of death (such Cash Value shall include
any outstanding dividend accumulations or cash value of any paid-up additions
and any postmortem dividends determined as of the date of death). The Company
shall refrain from borrowing against the Policy during this Agreement.

 

B.                                    The beneficiary designated by the Insured
on the beneficiary designation form attached hereto shall be entitled to receive
the remainder of the Death Proceeds of the Policy.

 

C.                                    The Company and the beneficiary designated
by the Insured shall share in any interest due on the Death Proceeds as their
respective share of the Death Proceeds as above-defined bears to the total Death
Proceeds excluding any such interest.

 

D.                                    Where there is a refund of unearned
premium as provided in the contract of insurance, any refund shall be
apportioned as follows:

 

1.                                      Where the Insured has contributed to the
Policy premium at the last required premium interval, the refund of unearned
premiums shall be divided between the Company and the Insured (or his assignee)
as their respective share of the premium payment obligation bears to the total
required for such interval.

 

2.                                      Where the Insured has not contributed to
the premium at the last required premium interval, the refund of unearned
premium shall be refunded in total to the Company.

 

In the event of the Insured’s death following: (1) a Change of Control, (2) the
abandonment of the Company’s merger with United Bankshares, Inc., or (3) the
termination of the Insured’s employment for any reason, all of the Death
Proceeds of the Policy, if any, shall be payable to the Company or to its
designated beneficiary.

 

--------------------------------------------------------------------------------


 

VI.                               THE CASH SURRENDER VALUE OF THE POLICY

 

During this Agreement, the Company shall always be entitled to the Policy’s Cash
Value, determined as of the date to which premiums are paid, less any
indebtedness and interest on such indebtedness determined as of the date of
surrender.  Such Cash Value shall include any outstanding dividend accumulations
or cash value of any paid-up additions determined as of the date of surrender.

 

VII.                          NONFORFEITURE OF DEATH PROCEEDS

 

During this Agreement, the Company’s share of Death Proceeds payable on the
Insured’s death while the Policy is in force under any of its nonforfeiture
provisions shall be an amount equal to the excess, if any, of the Company’s
share of the Policy’s Cash Value over  any indebtedness against the Policy at
the Insured’s death.  The designated beneficiary shall be entitled to the
remainder of such Death Proceeds.

 

VIII.                     PREMIUM WAIVER

 

If the Policy contains a premium waiver provision, any premium waived shall be
considered for all purposes of this Agreement as having been paid by the
Company.

 

IX.                              RIGHTS OF PARTIES WHERE POLICY ANNUITY ELECTION
EXISTS

 

In the event the Policy involves an annuity element, the Company’s right and
interest in any annuity benefits, on expiration of the deferment period, shall
be determined under the provisions of this Agreement by regarding the commuted
value of such annuity benefits as the Policy’s net cash value.  The Company’s
right and interest in annuity benefits shall be fulfilled at the end of the
annuity deferment period under either the Policy proper or under its settlement
provisions.  As contemplated herein, an annuity shall be considered to mature
for its commuted value on the specific date stated in the Policy on which
benefits become payable or on a date elected by the Company pursuant to the
terms of the Policy.

 

X.                                   AMENDMENT AND TERMINATION OF AGREEMENT

 

This Agreement may be amended, revoked or terminated at any time or times, in
whole or in part, by the mutual written consent of the Insured and the Company. 
The Company may amend this Agreement to the extent such amendment is, in the
judgment of the Company’s outside legal counsel, necessary to conform the
Agreement to the requirements of the Internal Revenue Code of 1986, as amended,
and the rules, regulations, and guidance of general application issued there
under by the Department of Treasury.

 

In addition, this Agreement shall automatically terminate upon any of the
following:

 

A.                                    a Change in Control resulting from the
Company’s merger with United Bankshares, Inc.;

 

--------------------------------------------------------------------------------


 

B.                                    the abandonment of the Company’s merger
with United Bankshares, Inc.; or

 

C.                                    the termination of the Insured’s
employment with the Company for any reason.

 

Upon termination, the neither the Insured nor his designated beneficiary shall
have any  further rights respecting this Agreement and/or the Policy.

 

XI.                              AGREEMENT BINDING UPON PARTIES

 

This Agreement shall bind the Insured and the Company, their heirs, successors
in interest, personal representatives and assigns.

 

XII.                         ERISA PROVISIONS

 

The following provisions are part of this Agreement and are intended to meet
those of the requirements of the Employee Retirement Income Security Act of 1974
(“ERISA”) that apply to a plan to benefit a key employee and member of a select
group of management:

 

A.                                    Named Fiduciary and Plan Administrator.

 

The “Named Fiduciary and Plan Administrator” of this Split Dollar Agreement
shall be the Company.  As Named Fiduciary and Plan Administrator, the Company
shall be responsible for the management, control, and administration of this
Split Dollar Agreement as established herein.  The Named Fiduciary may delegate
to others certain aspects of the management and operation responsibilities of
the Plan, including the employment of advisors and the delegation of any
ministerial duties to qualified individuals.

 

B.                                    Funding Policy.

 

The funding Policy for this unsecured Split Dollar Agreement shall be to
maintain the Policy in force by paying, when due, all premiums required but the
Policy shall be subject to general creditors of the Company.

 

C.                                    Basis of Payment of Benefits.

 

Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.

 

D.                                    Claim Procedure.

 

Claim forms or claim information as to the Policy can be obtained by contacting
the Company.  When the Named Fiduciary has a claim which may be covered under
the provisions described in the insurance Policy, they should contact the office
named above, and they will either complete a claim form and forward it to an
authorized representative of the Insurer or advise the named Fiduciary what
further requirements are necessary.  The Insurer will evaluate

 

--------------------------------------------------------------------------------


 

and make a decision as to payment.  If the claim is payable, a benefit check
will be issued in accordance with the terms of this Agreement.

 

In the event that a claim is not eligible under the Policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the Policy.  If the Named Fiduciary is dissatisfied with the denial of
the claim and wishes to contest such claim denial, they should contact the
office named above and they will assist in making an inquiry to the Insurer. 
All objections to the Insurer’s actions should be in writing and submitted to
the office named above for transmittal to the Insurer.

 

XIII.                    INSURANCE COMPANY NOT A PARTY TO AGREEMENT

 

The Insurer shall not be deemed a party to this Agreement but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement.  Payment or other performance of its contractual obligations in
accordance with the Policy provisions shall fully discharge the Insurer for any
and all liability.

 

XIV.                     SEVERABILITY AND INTERPRETATION

 

If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms. 
Further, in the event that any provision is held to be overbroad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.

 

XVI.                     APPLICABLE LAW

 

This Agreement shall be subject to and construed under the laws of the
Commonwealth of Virginia.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Insured have duly executed this
Agreement effective as of the 25th day of August, 2016.

 

 

*  *  *  *  *  *  *  *  *  *  *  *  *  *  *

 

 

 

CARDINAL BANK

 

 

 

 

 

By:

/s/ Christopher W. Bergstrom

 

 

Chief Executive Officer

 

 

 

INSURED

 

 

 

 

 

By:

/s/ Bernard H. Clineburg

 

 

Bernard H. Clineburg

 

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION FORM

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

 

PRIMARY DESIGNATION:

 

Name

 

Address

 

Relationship

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECONDARY (CONTINGENT) DESIGNATION:

 

 

 

All sums payable under the Split Dollar Life Insurance Agreement — Endorsement
Method by reason of the Insured’s death shall be paid to the Primary
Beneficiary, if he or she survives the Insured, or, if no Primary Beneficiary
shall survive the Insured, then to the Secondary (Contingent) Beneficiary. This
Beneficiary Designation Form is valid, subject to the Agreement, until the
earlier of: (1) a Change of Control resulting from the Company’s merger with
United Bankshares, Inc., (2) the abandonment of the Company’s merger with United
Bankshares, Inc., or (3) the termination of Insured’s employment for any reason.

 

 

 

 

 

 

Signature

 

Date

 

 

 

 

 

 

Print name

 

 

 

--------------------------------------------------------------------------------